Case: 14-11261      Document: 00513168140         Page: 1    Date Filed: 08/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11261
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 25, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HUBER BENITEZ-ALVARADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-57-1


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Huber Benitez-Alvarado (Benitez) appeals the 135-month sentence
imposed following his guilty plea conviction for conspiracy to possess with
intent to distribute a controlled substance. Finding no error, we affirm.
       First, Benitez argues that the district court erred by declining to apply
the two-level safety valve reduction pursuant to U.S.S.G. § 2D1.1(b)(17) and
U.S.S.G. § 5C1.2. We review the district court’s decision whether to apply the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11261     Document: 00513168140     Page: 2   Date Filed: 08/25/2015


                                 No. 14-11261

safety valve reduction for clear error. United States v. McElwee, 646 F.3d 328,
345 (5th Cir. 2011).
      Section 2D1.1(b)(17) prescribes that a defendant is eligible for a two-level
reduction, commonly called a safety valve reduction, if he satisfies the five
criteria set forth in § 5C1.2(a)(1)-(5). § 2D1.1(b)(17). The fifth criterion, the
only pertinent issue here, requires that, by the time of the sentencing hearing,
the defendant must have “truthfully provided the Government all information
and evidence the defendant has concerning the offense.” § 5C1.2(a)(5). The
defendant has the burden of establishing his eligibility for the safety valve
reduction, including the burden of showing that he truthfully provided the
Government all information and evidence about the offense. United States v.
Flanagan, 80 F.3d 143, 145-47 (5th Cir. 1996).
      The record supports a conclusion that Benitez did not truthfully provide
all relevant information. See Flanagan, 80 F.3d at 145-47; McElwee, 646 F.3d
at 345. After his arrest, Benitez initially claimed that a stranger gave him
$400 to deliver a soda box that turned out to contain methamphetamine. He
later admitted that he knew the person, co-conspirator Nicolas Bueno-Huerta,
but he continued to assert that he was unaware initially that he was engaged
in a drug transaction, believing he was simply doing Bueno-Huerta a favor.
Other evidence, including an apparent drug ledger found in his car, further
contradicted his statements. His inconsistent statements and implausible
story support the denial of the safety valve reduction. See, e.g., United States
v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).
      Second, Benitez contends that the district court erred by declining to
apply a two-level or four-level downward adjustment pursuant to § 3B1.2 based
on his minor or minimal role in the offense. We review the district court’s




                                        2
    Case: 14-11261     Document: 00513168140    Page: 3   Date Filed: 08/25/2015


                                 No. 14-11261

determination whether a defendant was a minor or minimal participant for
clear error. United States v. Fernandez, 770 F.3d 340, 345 (5th Cir. 2014).
      A mitigating role adjustment pursuant to U.S.S.G. § 3B1.2 is applicable
when the defendant “plays a part in committing the offense that makes him
substantially less culpable than the average participant.” § 3B1.2, comment.
(n.3A). The defendant has the burden of establishing by a preponderance of
the evidence that his role in the offense was either minimal or minor. United
States v. Garcia, 242 F.3d 593, 597 (5th Cir. 2001).
      Benitez’s argument that he is entitled to a mitigating role adjustment
because he was merely “a guy who mowed lawns who received $400 to deliver
drugs from one drug supplier to another drug supplier” is unavailing. Courier
status alone does not warrant a role adjustment. See United States v. Pofahl,
990 F.2d 1456, 1485 (5th Cir. 1993); United States v. Buenrostro, 868 F.2d 135,
138 (5th Cir. 1989).    Moreover, Benitez’s assertion that the district court
incorrectly determined that he was an integral part of the drug conspiracy
without “weighing his participation against the other participants” is
unsupported by the record. The record establishes that Benitez played an
indispensable role in the offense by transporting three kilograms of
methamphetamine, worth $36,000, from a restaurant to the meeting site and
watching the drugs until they were retrieved by a co-conspirator. This is
sufficient to support the district court’s findings. See Buenrostro, 868 F.2d at
138; see also United States v. Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989).
Benitez’s contention that the Government was required to rebut his request
for a mitigating role reduction is misguided. See Garcia, 242 F.3d at 597.
      Benitez has failed to demonstrate any error in the district court’s
judgment. Accordingly, the judgment is AFFIRMED.




                                       3